The question here is limited to whether the Commissioner of Welfare is entitled to reimbursement for the cost of maintaining the dependents of this incompetent *1030after the appointment of the committee and until the time of the application. We hold that if the estate of the incompetent is sufficiently large there is no reason why his obligation to support his dependents should not be enforced. The Federal statute (U. S. Code, tit. 38, § 3001, subd. [a]) does not prohibit recovery in such a ease. However, we feel that the estate of this incompetent is hardly enough to provide for the incompetent’s needs in the event of contingencies affecting his welfare. In the circumstances the order appealed from is affirmed, without costs. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.